DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The 35 U.S.C. §103 rejection of claims 1 and 12-14 as over Guo (US 2014/0124696) in view of Malofsky et al. (US 2015/0104660), made of record in the office action mailed 11/18/2021 has been withdrawn due to Applicant’s amendment in the response filed on 11/18/2021.
The 35 U.S.C. §103 rejection of claims 1 and 12-14 as over Malofsky et al. (US 2015/0104660) in view of Guo (US 2014/0124696), made of record in the office action mailed 11/18/2021 has been withdrawn due to Applicant’s amendment in the response filed on 11/18/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0124696) in view of Ward et al. (US 2014/0275419).
Regarding claims 1-7, 9, Guo discloses an organically functionalized magnetic particle with controllable size, narrow particle size distribution, high specific saturation 
Whereas, Ward et al. teaches a composition comprising a cyanoacrylate component of H2C=C(CN)—COOR (vinyl compound), a cationic catalyst such as perchloric acid, and a cationic curable component such as an epoxy component (polymeric resin) (Claims 1-6; ¶25).  Ward et al. teaches that the composition is mixed and applied onto a substrate surface, which makes it a coating (¶108). The two part cyanoacrylate epoxy hybrid adhesive system embodiment of the two-part, cyanoacrylate/cationic curable adhesive system cures at room temperature on a range of metal or plastic substrates, yet exhibits extreme durability under harsh environmental conditions (para 0114).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include a cyanoacrylate component of H2.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0124696) in view of Ward et al. (US 2014/0275419) as applied to claim 1, further in view of Craig et al. (US 7238231). 
Regarding claim 8, Guo fails to disclose that the titanium dioxide particle comprising an outer coating comprising zirconia or alumina.
Whereas, Craig discloses manufacturing titanium dioxide pigments containing inorganic surface treatments comprising zirconia. The pigments of this invention are useful in coatings, in plastics and in paper (col. 1, lines 5-10). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to coat the titanium oxide core particle of Guo with a zirconia coating as taught by Craig motivated by the desire to have improved manufacturing efficiency. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0124696) in view of Ward et al. (US 2014/0275419) as applied to claim 1, further in view of Farrand et al. (US 2015/0129819) or Appel et al. (US 2006/0018936). 
Regarding claim 10, Guo fails to disclose that the solid core particle comprises an organic pigment particle.
Whereas, Farrand coloured particles comprising core particles and a polymeric shell (abstract). The particle comprises at least one inorganic core particle with at least one organic coloured pigment particle (claim 18). Alternatively, Appel discloses core for cosmetic articles (title). The core particles comprises inorganic and/or organic color pigments (claim 16). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include organic pigment particle as taught by Farrand or Appel in the core of Guo motivated by the desire to have improved coloring properties and high reflective core particles.  
Claims 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0124696) in view of Ward et al. (US 2014/0275419) as applied to claim 1, further in view of Malofsky et al. (US 2015/0104660). 
Regarding claims 12-14, Guo discloses an organically functionalized magnetic particle with controllable size, narrow particle size distribution, high specific saturation magnetization, and high content of surface functional groups (para 0009). organically surface-bonded metal or metal oxide material comprising an inorganic metal or metal oxide and an organic material, the organic material coating on a surface of the inorganic metal or metal oxide (para 0010). The inorganic metal or metal oxide is a pure metal, or metal alloy, or metal oxide, or metal oxide alloy, and the metal is selected from the group consisting of Fe, Ti (para 0016).  Guo discloses the functionalized layer bonded on to the metal or metal oxide core (para 0021-0022), but fails to disclose that the functionalized layer comprises a reaction product of a 1,1-di-activated vinyl compound, or a multifunctional form thereof of claims 12-14.
Whereas, Malofsky discloses Ink and coating compositions, printing and coating processes, and printed and coated substrates utilizing a polymerizable composition comprising one or more di-activated vinyl compounds, with the proviso that said a di-activated vinyl compound is not a cyanoacrylate (abstract). The substrate comprising: [0034] providing an ink composition comprising a polymerizable composition comprising 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include di-activated vinyl compound comprising transesterification of diethyl methylene malonate (DEMM) and 1,6-hexanediol (HD) of Malofsky in the functionalized layer of Guo motivated by the desire to have improved stability, shelf life and chemical performance. 
Response to Arguments
Applicants arguments filed on 11/18/2021 have been fully considered, but they are not persuasive. 
Applicant argues that Guo in view of Ward, the Office at page 3 of the Office Action alleges Ward teaches a composition comprising a cyanoacrylate (vinyl compound) that is applied to a substrate. Further, the Office asserts that it would have been obvious to include the cyanoacrylate compound taught by Ward in the functionalized layer of Guo. However, Applicant notes that Ward does not disclose forming a bond between the substrate and a 1,1-diactivated vinyl compound. Moreover, 
However, Ward is only used as teaching reference in order to teach to include a cyanoacrylate component of H2C=C(CN)—COOR (vinyl compound). It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
However, note that while Ward do not disclose all the features of the present claimed invention, Ward is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely to include a cyanoacrylate component of H2
Applicant disagrees that the substrate of Malofsky corresponds to the core recited in claim 1. Malofsky explains at paragraphs [0013]-[0015] that the invention disclosed therein is directed to inks and coating compositions that may be cured on a substrate without the use of an ultraviolet cure method. Further, Ma/ofsky explains at paragraph [0033] that the disclosed ink coating compositions comprises a polymerizable di-activated vinyl compound—and this ink coating composition is applied to a substrate. Thus, where Malofsky describes a coating composition comprising a di-activated compound that may be applied to a substrate, claim 1 requires a particle composition comprising both a functionalizing layer and a solid core particle. And as explained at paragraph [0057] of the Subject Application, “the functionalized solid particles described in this specification may [be used] in a variety of materials, including . . . liquid coating resins..” Accordingly, because the composition of Malofsky is coated onto a substrate whereas the composition of claim | comprises the solid core particle, Applicant asserts that the substrate of Malofsky does not teach or suggest the solid core particle of claim 1. Additionally, Applicant asserts that the combination of Guo in view of Malofsky does not teach or suggest a functionalizing layer comprising a bond between a solid core particle and a 1,1-di-actived compound, or a multifunctional form thereof, or a combination thereof as recited in independent claim 1. Instead, Guo describes at paragraphs [0013] and [0024] that a nitrogen of an amine group is used to form a bond with an inorganic particle. Moreover, paragraphs [0039]-[0041] of Malofsky merely describe coating and curing a polymerizable compound on a substrate and Applicant respectfully disagrees that the substrate of Malofsky can be described as a substrate core. 
However, Malofsky is only used as teaching reference in order to teach to include di-activated vinyl compound comprising transesterification of diethyl methylene malonate (DEMM) and 1,6-hexanediol (HD). It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
However, note that while Malofsky do not disclose all the features of the present claimed invention, Malofsky is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely to include di-activated vinyl compound comprising transesterification of diethyl methylene malonate (DEMM) and 1,6-hexanediol (HD), and in combination with the primary reference, discloses the presently claimed invention. 
Further, it should be noted that primary reference Guo already discloses the functionalized layer bonded on to the metal or metal oxide core (para 0021-0022), but fails to disclose that the functionalized layer comprises a reaction product of a 1,1-di-activated vinyl compound, or a multifunctional form thereof and this deficiency is cured by secondary references Ward and Malofsky, so both Ward or Malofsky is not required to have the identical structure as presently claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788